                         4:18-cv-04176-SLD-JEH # 10              Page 1 of 2
                                                                                                         E-FILED
                                                                          Thursday, 15 April, 2021 11:49:22 AM
                                                                                 Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               ROCK ISLAND DIVISION

UNITED STATES OF AMERICA,   )
ex rel. DANNY CAVIC,        )
                            )
      Plaintiff-Relator,    )
                            )
   v.                       )                           CIVIL NO:       18-4176
                            )
MAVEN ENGINEERING           )
CORPORATION, KAVITA DAWSON, )
AND ROBINSON MFG., INC.,    )
                            )                           FILED IN CAMERA AND
      Defendants.           )                           UNDER SEAL

                    THE GOVERNMENT'S NOTICE OF ELECTION TO
                            DECLINE INTERVENTION

        Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States notifies

the Court of its decision not to intervene in this action.

        Although the United States declines to intervene, we respectfully refer the Court to 31

U.S.C. § 3730(b)(1), which allows the relator to maintain the action in the name of the United

States; providing, however, that the "action may be dismissed only if the court and the Attorney

General give written consent to the dismissal and their reasons for consenting." Id. Therefore,

the United States requests that, should either the relator or the defendants propose that this action

be dismissed, settled, or otherwise discontinued, this Court solicit the written consent of the

United States before ruling or granting its approval.

        Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all

pleadings filed in this action be served upon the United States; the United States also requests

that orders issued by the Court be sent to the Government's counsel. The United States reserves

its right to order any deposition transcripts, to intervene in this action, for good cause, at a later
                         4:18-cv-04176-SLD-JEH # 10            Page 2 of 2




date, and to seek the dismissal of the relator’s action or claim. The United States also requests

that it be served with all notices of appeal.

       Finally, the Government requests that the relator's Complaint, this Notice, and the

attached proposed Order be unsealed. The United States requests that all other papers on file in

this action remain under seal because in discussing the content and extent of the United States'

investigation, such papers are provided by law to the Court alone for the sole purpose of

evaluating whether the seal and time for making an election to intervene should be extended.

       A proposed order accompanies this notice.

       Dated: April 15, 2021

                                                Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                                JOHN C. MILHISER
                                                UNITED STATES ATTORNEY

                                       By:      s/John D. Hoelzer
                                                John D. Hoelzer, IL Bar No. 6295098
                                                United States Attorney’s Office
                                                318 South Sixth Street
                                                Springfield, IL 62701
                                                Telephone: 217-492-4450
                                                Email: john.hoelzer@usdoj.gov

                                                JAMIE A. YAVELBERG
                                                ALLISON CENDALI
                                                ARNOLD M. AUERHAN
                                                U.S. Department of Justice
                                                Attorneys, Civil Division
                                                P.O. Box 261
                                                Ben Franklin Station
                                                Washington, DC 20044

                                                     2
